DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 1 – 4.
Species 2: Figures 6 – 8.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.
Species 1 shows a fluid end with plug and retainer with a unitary contruction.
Species 2 shows a fluid end having divided plug and retainer, wherein the plug has a flangeless construction.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with ROSS CHAFFIN on April 2, 2021 a provisional election was made without traverse to prosecute the invention/species 1, claims 1 – 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 – 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
Claim Objections
Claims 2, 7, 10 and 13 are objected to because of the following informalities. Appropriate correction is required.
Claim 2, line 4 and claim 10, line 2: “the external surface of the fluid end” should read --the external surface of the body of the fluid end--.
Claim 7, line 1: “the seal” should read --the annular seal--.
Claim 13, line 2: “the valve” should read --the at least one valve--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 3, 4, 5, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the axial length of the closure” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to have the limitation written as --an axial length of the closure--.
Claim 4 recites the limitation “the second diameter is greater than the first diameter and the third diameter” in last two lines. It is unclear as to whether the first, second and third diameters are of the first closure or the second closure. It is interpreted to be of the second enclosure and applicant is suggest to write the limitation as --the second diameter of the second closure is greater than the first diameter of the second closure and the third diameter of the second closure --.
Claim 10 recites the limitation “each connector” in lines 2-3. It is unclear if the claimed connector is same or different from “a plurality of connectors” in line 1 of the claim. It is suggested to have the limitation written as --each connector of the plurality of connectors--.
Claim 14 recites the limitation “the second diameter is greater than the first diameter and the third diameter” in last two lines. It is unclear as to whether the first, second and third diameters are of the first closure or the second closure. It is interpreted to be of the second enclosure and applicant is suggest to write the 
Claim 5 is rejected for being dependent on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 – 5 and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luharuka et al. (US 2013/0319220 – herein after Luharuka).
In reference to claim 1, Luharuka discloses a fluid end comprising: 
a body (100) having an external surface (see fig. A below); 
a first bore (bore in vertical direction in which elements 128, 120, 118, 126, 122 are present) extending through the body and terminating at a first opening (see fig. A below) formed in the external surface; 
a second bore (bore 108 in horizontal direction in which elements 140, 150, 220, 114 are present) extending through the body and terminating at a second opening (see fig. A below) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (116); 
a closure (128) removably installed within at least a portion of the first bore and comprising (see fig. A below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening; 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. A below).

    PNG
    media_image1.png
    1012
    838
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Luharuka to show claim interpretation.
In reference to claim 3, Luharuka discloses 
In reference to claim 4, Luharuka discloses the fluid end, in which the closure is characterized as a first closure, and further comprising (see fig. A above): a second closure removably installed within at least a portion of the second bore and comprising (as shown in fig. A above): a first cylindrical section having a first diameter; a second cylindrical section having a second diameter; and a third cylindrical section having a third diameter, the third cylindrical section being disposed between the second cylindrical section and the second opening; in which the second diameter is greater than the first diameter and the third diameter.
In reference to claim 5, Luharuka discloses the fluid end, in which (in view of fig. A above) the second diameter of the first closure is identical to the second diameter of the second closure.
In reference to claim 12, Luharuka discloses the fluid end, in which no portion of the closure (128) is threaded (as seen in fig. 5).
In reference to claim 13, Luharuka discloses the fluid end, further comprising at least one valve (118) disposed within the first bore, in which the valve is movable from a first position (open/close) to a second position (close/open).
In reference to claim 14, Luharuka discloses the fluid end, in which the closure (128) is characterized as a first closure, further comprising: a stuffing box sleeve (200, in fig. 5 or 400a in fig. 6A or 400b in fig. 6B) disposed within the second bore; a plunger (114) disposed within the stuffing box sleeve; a retainer (see fig. A above in view of fig. 5) engaged with the stuffing box sleeve to retain the stuffing box sleeve within the second bore; and a second closure (see fig. A above) disposed within the second bore, in which the second closure is on an opposite as shown in fig. A above): a first cylindrical section having a first diameter; a second cylindrical section having a second diameter; and a third cylindrical section having a third diameter, the third cylindrical section being disposed between the second cylindrical section and the second opening; in which the second diameter is greater than the first diameter and the third diameter.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vicars, Berton L. (US 2018/0291892 – herein after Vicars).
In reference to claim 1, Vicars discloses a fluid end (in fig. 1) comprising (see fig. 3): 
a body (16) having an external surface (see fig. B below); 
a first bore (bore in vertical direction in which elements 112, 114, 130 are present) extending through the body and terminating at a first opening (see fig. B below) formed in the external surface; 
a second bore (bore in horizontal direction in which elements 94, 96, 50 are present) extending through the body and terminating at a second opening (opening through which element 94 is inserted, in fig. 3) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (60); 
a closure (114) removably installed within at least a portion of the first bore and comprising (see fig. B below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening; 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. B below).

    PNG
    media_image2.png
    1012
    863
    media_image2.png
    Greyscale

Fig. B: Edited fig. 3 of Vicars to show claim interpretation.
In reference to claim 8, Vicars discloses 
In reference to claim 9, Vicars discloses the fluid end, in which the closure further comprises a flange section (see fig. B above) having a greater diameter than the second cylindrical section.
Claims 1, 2, 6, 7 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohpe, Reinhard A (US 3,373,695 – herein after Yohpe).
In reference to claim 1, Yohpe discloses a fluid end (in fig. 1) comprising (see fig. 3): 
a body (29) having an external surface (see fig. C below); 
a first bore (bore in horizontal direction in which elements 38, 39 are present) extending through the body and terminating at a first opening (see fig. C below) formed in the external surface; 
a second bore (bore in vertical direction in which elements 55, 49 are present) extending through the body and terminating at a second opening (see fig. C below) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (42); 
a closure (31) removably installed within at least a portion of the first bore and comprising (see fig. C below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening; 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. C below).

    PNG
    media_image3.png
    989
    921
    media_image3.png
    Greyscale

Fig. C: Edited fig. 3 of Yohpe to show claim interpretation.
In reference to claim 2, Yohpe discloses the fluid end, in which the closure (31) includes a flange section (25) having a greater diameter than the first bore, and a plurality of connectors (27/26), each connector adapted to secure the flange section (25) to the external surface of the fluid end (as seen in fig. 3).
In reference to claim 6, Yohpe discloses the fluid end, further comprising (see fig. 3): an annular seal groove (space in which element 34 seats) formed in the first bore; and an annular seal (34) configured for installation within the annular seal groove.
In reference to claim 7, Yohpe discloses the fluid end, in which the seal (34) contacts the second cylindrical section of the closure (as seen in fig. C above: left surface of seal 34 contacts the right end surface of asserted second cylindrical section).
In reference to claim 9, Yohpe discloses the fluid end, in which the closure further comprises a flange section (25) having a greater diameter than the second cylindrical section (as seen in fig. C above).
In reference to claim 10, Yohpe discloses the fluid end, further comprising a plurality of connectors (27/26), each connector adapted to secure the flange section (25) to the external surface of the fluid end (as seen in fig. C above).
In reference to claim 11, Yohpe discloses the fluid end, in which no portion of the closure (31) contains an elastomeric seal (i.e. no portion of closure 31 forms a groove into which a seal can be received).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746